 


109 HR 4644 IH: Teen Pregnancy Prevention, Responsibility, and Opportunity Act of 2005
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4644 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize grants to carry out projects to provide education on preventing teen pregnancies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Teen Pregnancy Prevention, Responsibility, and Opportunity Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)The United States has the highest teen-pregnancy rate and teen birth rate in the western industrialized world, costing the United States at least $7 billion annually.  
(2)About one out of three of all young women in America become pregnant before they reach the age of 20. 
(3)Teen pregnancy has serious consequences for young women, their children, and communities as a whole. Too-early childbearing increases the likelihood that a young woman will drop out of high school and that she and her child will live in poverty.  
(4)Statistically, the sons of teen mothers are more likely to end up in prison. The daughters of teen mothers are more likely to end up teen mothers too. 
(5)Teens that grow up in disadvantaged economical, social, and familial circumstances are more likely to engage in risky behavior and have a child during adolescence. 
(6)Teens with strong emotional attachments to their parents are more likely to become sexually active at a later age. Seven out of ten teens say that they are prepared to listen to things parents thought they were not ready to hear. 
(7)78 percent of white and 70 percent of African American teenagers report that lack of communication between a teenage girl and her parents is frequently a reason a teenage girl has a baby. 
(8)One study found that the likelihood of teens having sex for the first time increased with the number of unsupervised hours teens have during a week. 
(9)After-school programs reduce teen risky behavior by involving teens in activities that provide alternatives to sex. Teenage girls who play sports, for instance, are more likely to delay sex and have fewer partners and less likely to become pregnant.  
(10)After-school programs help prevent teen pregnancy by advancing good decision-making skills and providing teens health education and positive role models in a supervised setting. 
(11)Eight in 10 girls and six in 10 boys report that they wish they had waited until they were older to have sex. 
3.Education program for preventing teen pregnancies 
(a)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary) may make grants to local educational agencies, State and local public health agencies, and nonprofit private entities for the purpose of carrying out projects to provide education on preventing teen pregnancies. 
(b)Preference in making grantsIn making grants under subsection (a), the Secretary shall give preference to applicants that will carry out the projects under such subsection in communities for which the rate of teen pregnancy is significantly above the average rate of such pregnancies. 
(c)Certain requirementsA grant may be made under subsection (a) only if the applicant for the grant meets the following conditions with respect to the project involved: 
(1)The applicant agrees that information provided by the project on pregnancy prevention will be age-appropriate, factually and medically accurate and complete, and scientifically-based. 
(2)The applicant agrees that the project will give priority to preventing teen pregnancies by— 
(A)encouraging teens to delay sexual activity; 
(B)providing educational services and interventions for sexually active teens or teens at risk of becoming sexually active; 
(C)educating both young men and women about the responsibilities and pressures that come along with parenting; 
(D)helping parents communicate with teens about sexuality; or 
(E)teaching young people responsible decision-making.  
(d)Matching funds 
(1)In generalWith respect to the costs of the project to be carried out under subsection (a) by an applicant, a grant may be made under such subsection only if the applicant agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 25 percent of such costs ($1 for each $3 of Federal funds provided in the grant). 
(2)Determination of amount contributedNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(e)Maintenance of effortWith respect to the activities for which a grant under subsection (a) is authorized to be expended, such a grant may be made for a fiscal year only if the applicant involved agrees to maintain expenditures of non-Federal amounts for such activities at a level that is not less than the level of such expenditures maintained by the entity for the fiscal year preceding the first fiscal year for which the entity received such a grant. 
(f)Evaluation of projectsThe Secretary shall establish criteria for the evaluation of projects under subsection (a). A grant may be made under such subsection only if the applicant involved— 
(1)agrees to conduct evaluations of the project in accordance with such criteria; 
(2)agrees to submit to the Secretary such reports describing the results of the evaluations as the Secretary determines to be appropriate; and 
(3)submits to the Secretary, in the application under subsection (g), a plan for conducting the evaluations. 
(g)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information, including the agreements under subsections (c) through (f) and the plan under subsection (f)(3), as the Secretary determines to be necessary to carry out this section. 
(h)Report to congressNot later than October 1, 2011, the Secretary shall submit to the Congress a report describing the extent to which projects under subsection (a) have been successful in reducing the rate of teen pregnancies in the communities in which the projects have been carried out. 
(i)DefinitionsFor purposes of this section: 
(1)The term age-appropriate, with respect to information on pregnancy prevention, means topics, messages, and teaching methods suitable to particular ages or age groups of children and adolescents, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group.  
(2)The term factually and medically accurate and complete means verified or supported by the weight of research conducted in compliance with accepted scientific methods and— 
(A)published in peer-reviewed journals, where applicable; or 
(B)comprising information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete.  
(3)The term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965.  
(j)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $20,000,000 for each of the fiscal years 2006 through 2010. 
4.Reauthorization of certain after-school programs 
(a)21st century community learning centersSection 4206 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7176) is amended— 
(1)in paragraph (5), by striking $2,250,000,000 and inserting $2,500,000,000; and 
(2)in paragraph (6), by striking $2,500,000,000 and inserting $2,750,000,000. 
(b)Carol M. White Physical Education ProgramSection 5401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241) is amended— 
(1)by striking There are and inserting (a) In General.—There are; and 
(2)by adding at the end the following: 
 
(b)Physical educationIn addition to the amounts authorized to be appropriated by subsection (a), there are authorized to be appropriated $73,000,000 for each of fiscal years 2006 and 2007 to carry out subpart 10.. 
(c)Federal TRIO ProgramsSection 402A(f) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended by striking $700,000,000 for fiscal year 1999, and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $883,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(d)GEARUPSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $325,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
5.Demonstration grants to encourage creative approaches to teen pregnancy prevention and after-school programs 
(a)In generalThe Secretary may make grants to public or nonprofit private entities for the purpose of assisting the entities in demonstrating innovative approaches to prevent teen pregnancies. 
(b)Certain approachesApproaches under subsection (a) may include approaches such as the following: 
(1)Encouraging teen-driven approaches to pregnancy prevention. 
(2)Exposing teens to realistic simulations of the physical, emotional, and financial toll of pregnancy and parenting. 
(3)Facilitating communication between parents and children, especially programs that have been evaluated and proven effective. 
(c)Matching funds 
(1)In generalWith respect to the costs of the project to be carried out under subsection (a) by an applicant, a grant may be made under such subsection only if the applicant agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 25 percent of such costs ($1 for each $3 of Federal funds provided in the grant). 
(2)Determination of amount contributedNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(d)Evaluation of projectsThe Secretary shall establish criteria for the evaluation of projects under subsection (a). A grant may be made under such subsection only if the applicant involved— 
(1)agrees to conduct evaluations of the project in accordance with such criteria; 
(2)agrees to submit to the Secretary such reports describing the results of the evaluations as the Secretary determines to be appropriate; and 
(3)submits to the Secretary, in the application under subsection (e), a plan for conducting the evaluations. 
(e)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information, including the agreements under subsections (c) and (d) and the plan under subsection (d)(3), as the Secretary determines to be necessary to carry out this section. 
(f)Report to congressNot later than October 1, 2011, the Secretary shall submit to the Congress a report describing the extent to which projects under subsection (a) have been successful in reducing the rate of teen pregnancies in the communities in which the projects have been carried out. Such reports shall describe the various approaches used under subsection (a) and the effectiveness of each of the approaches. 
(g)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2006 through 2010. 
 
